GULOTTA, Judge,
dissenting.
I respectfully dissent.
Based on our holding in State In Interest of Alexander, 372 So.2d 1243 and State In Interest of Brown, 372 So.2d 1246, I would set aside the judgment of the trial court and remand the matter for further proceedings. The remand would not disturb the custody of the child with the grandmother provided further proceedings were initiated in conformity with the Code of Juvenile Procedure.
Accordingly, I respectfully dissent from the judgment of this Court affirming the judgment of the family court.